UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
SHI MING CHEN, et al.,
                                                               :   OPINION AND ORDER
                           Plaintiffs,                             17 Civ. 802 (GBD) (GWG)
                                                               :
         -v.-
                                                               :
HUNAN MANOR ENTERPRISE, INC., et al.
                                                               :

                           Defendants.                         :
---------------------------------------------------------------X

GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

        Plaintiffs in this case are former employees of defendants’ restaurant chain who brought

suit seeking unpaid wages under the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

(“FLSA”) and New York Labor Law §§ 190 et seq. (“NYLL”). Before the Court is plaintiffs’

motion to amend.1 For the reasons that follow, that motion is granted in part and denied in part.

I. BACKGROUND

        The complaint in this action was filed on February 2, 2017. See Complaint, filed Feb. 2,

2017 (Docket # 1). On May 3, 2017, a case management plan was filed that prohibited the



        1
         See Motion for Leave to File Amended Complaint, filed Nov. 4, 2019 (Docket # 148)
(“Motion to Amend”); Memorandum of Law in Support of Motion to Amend, filed Nov. 4, 2019
(Docket # 148-4) (“Pl. Mem.”); Proposed First Amended Complaint, filed Nov. 4, 2019 (Docket
# 148-2) (“Proposed FAC”); Memorandum of Law in Opposition to Motion to Amend, filed
Dec. 6, 2019 (Docket # 150) (“Def. Mem.”); Reply Memorandum of Law in Support of Motion
to Amend, filed Jan. 15, 2019 (Docket # 165) (“Pl. Reply”).

        We note that the due date for the plaintiffs’ reply memorandum was December 27, 2019.
See Docket # 159. Plaintiffs failed to meet this deadline. Notwithstanding this fact, they filed a
letter more than two weeks later, on January 14, 2020 (Docket # 164), asserting incorrectly that
they required only a “one-day extension of time until January 15, 2020” to file their brief.
Without waiting for a ruling on the extension, they filed the reply brief anyway. While plaintiffs
certainly have not met the standard of showing “good cause” or “excusable neglect” for the late
filing of this brief, see Fed. R. Civ. P. 6(b)(1)(B), the Court has nonetheless considered it.
addition of new parties or the filing of amended pleadings after August 1, 2017. See Civil Case

Management Plan and Scheduling Order, filed May 3, 2017 (Docket # 34) (“May 2017

Scheduling Order”) ¶¶ 2-3. The discovery deadline was initially set for October 3, 2017. Id. ¶ 4.

After granting numerous extensions to the parties (Docket ## 66, 87, 127, 132), the Court

granted a final extension of the discovery deadline to June 17, 2019. See Order Granting Letter

Motion for Extension of Time to Complete Discovery, filed May 31, 2019 (Docket # 145) (“May

2019 Order”).

       Plaintiffs filed this motion to amend on November 4, 2019. See Motion to Amend. On

December 20, 2019, the Court granted an unopposed request from defendants that certain

plaintiffs be required to appear for depositions, but noted that “the discovery deadline has long

since expired” and ruled that “discovery is not otherwise re-opened.” See Order to Appear for

Depositions, filed Dec. 20, 2019 (Docket # 161).

II. LAW GOVERNING MOTIONS TO AMEND

       Several of the Federal Rules of Civil Procedure are applicable here.

       Rule 15(a) provides that a court “should freely give leave [to amend] when justice so

requires.” Fed. R. Civ. P. 15(a)(2). The policy behind this rule is that “[l]iberal amendment

promotes judicial economy by making it possible to dispose of all contentions between parties in

one lawsuit.” Bilt-Rite Steel Buck Corp. v. Duncan’s Welding & Corr. Equip., Inc., 1990 WL

129970, at *1 (E.D.N.Y. Aug. 24, 1990) (citing JennAir Prods. v. Penn Ventilator, Inc., 283 F.

Supp. 591, 594 (E.D. Pa. 1968)). The decision to grant or deny leave to amend under Rule

15(a)(2) is within the trial court’s discretion. See Zenith Radio Corp. v. Hazeltine Research,

Inc., 401 U.S. 321, 330 (1971). The court may deny leave to amend for “good reason,” which

normally involves an analysis of the four factors articulated in Foman Foman v. Davis, 371 U.S.


                                                 2
178, 182 (1962): undue delay, bad faith, futility of amendment, or undue prejudice to the

opposing party. See McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 200 (2d Cir. 2007)

(citing Foman, 371 U.S. at 178, 182).

          “If the amendment seeks to add a party, Rule 21 of the Federal Rules of Civil Procedure,

which allows addition of a party . . . also comes into play. However, that creates no additional

obstacle, as the ‘showing necessary under Rule 21 is the same as that required under Rule

15(a).’” Soroof Trading Dev. Co. v. GE Microgen, Inc., 283 F.R.D. 142, 147 (S.D.N.Y. 2012)

(internal citation omitted) (quoting Johnson v. Bryson, 851 F. Supp. 2d 688, 703 (S.D.N.Y.

2012)).

          Finally, Fed. R. Civ. P. 16(b) provides that scheduling orders “must limit the time . . . to

amend the pleadings.” Fed. R. Civ. P. 16(b)(3)(A). Once it is entered, a scheduling order may

be modified only for “good cause.” Fed. R. Civ. P. 16(b)(4). “Where a scheduling order has

been entered, the lenient standard under Rule 15(a), which provides leave to amend ‘shall be

freely given,’ must be balanced against the requirement under Rule 16(b) that the Court’s

scheduling order ‘shall not be modified except upon a showing of good cause.’” Grochowski v.

Phoenix Constr., 318 F.3d 80, 86 (2d Cir. 2003) (quoting Fed. R. Civ. P. 15 and 16). The “good

cause” inquiry turns on the diligence of the party seeking to modify the scheduling order. Parker

v. Columbia Pictures Indus., 204 F.3d 326, 340 (2d Cir. 2000) (“[A] finding of ‘good cause’

depends on the diligence of the moving party.”) (citations omitted). In this case, the scheduling

order provided that “[n]o [a]dditional parties may be joined after August 1, 2017” and “[n]o

[a]mendment to the pleadings will be permitted after August 1, 2017.” See May 2017

Scheduling Order ¶¶ 2-3. While the parties sought numerous extensions of the discovery

deadline, they never sought an extension of these dates. Nonetheless, as we have explained in a


                                                    3
prior decision, we recognize that we have discretion to apply the more liberal standard that

applies to motions to amend under Fed. R. Civ. P. 15 rather than the more exacting standard that

applies to extending a deadline set under Fed. R. Civ. P. 16. See Fresh Del Monte Produce, Inc.

v. Del Monte Foods, Inc., 304 F.R.D. 170, 176 (S.D.N.Y. 2014).

III. DISCUSSION

       Plaintiffs move to amend the complaint for the following purposes: (1) to remove

defendants who have had all claims against them dismissed; (2) to add individuals who filed

forms consenting to join the suit under 29 U.S.C. § 216(b) and factual allegations related to those

individuals; (3) to change the names of defendants who were sued with incorrect names or who

also have an alias; and (4) to add as defendants a corporation called 200 CPS Investment Corp.

as well as five new individual defendants who the proposed FAC alleges are part-owners and

managers at defendants’ restaurants. Pl. Mem. at 3-4. We discuss each request next.

       A. Removal of Defendants

       Turning first to plaintiffs’ request to remove various defendants from the complaint, see

Pl. Mem. at 3-4, defendants do not explicitly object to this request, see Def. Mem., and the Court

does not see how the elimination of named defendants in this case would prejudice or otherwise

harm the remaining defendants. Accordingly, we grant the motion to amend in order to remove

defendants Hunan Manor LLC (a NJ Domestic Limited Liability Company), Xiang Yun Ni,

Wensheng Zhang, Zhi Ba Li, Nancy Zhou, Jimmy Cheung, Danny Wing Lok Cheun, and John

Doe.

       B. Changing of Names of Certain Defendants

       Plaintiffs also seek to amend to (1) add Zhi Ba Li as an alias of existing defendant Zhi Da

Li, (2) add Nancy Zhou and Nancy Xiao as aliases of existing defendant Zhenqi Xiao, and (3)


                                                 4
change the name of defendant “Hunan Manor LLC (a NY Domestic Liability Company)” to

simply “Hunan Manor LLC.” Once again, defendants do not specifically object to these

proposed amendments and we discern no prejudice that would result. Accordingly, we grant this

portion of the motion to amend.

       C. Addition of Plaintiffs

       Plaintiffs request to add to the caption of the complaint the names of all the “similarly

situated” individuals who filed forms joining the action. See Pl. Mem. at 3. They also seek to

add factual allegations relating to these plaintiffs. Id. To the extent this effort is to make these

individuals parties to the FLSA claim, we view this request as essentially pointless. Each of

these individuals filed a form in which they “consent[ed] to become [a] party plaintiff.” E.g.,

Docket # 30. Each of these individuals is listed on the docket sheet as a plaintiff. These

individuals are thus already plaintiffs for purposes of obtaining relief under the FLSA. We grant

the request, nonetheless, because it appears that these individuals seek to be included in order to

obtain relief under the NYLL. See Proposed FAC at 39-62. Such a purpose is a legitimate basis

on which to seek to amend the complaint. While the Court is concerned about the late date on

which this request is made, the Court discerns no prejudice to defendants. The forms plaintiffs

filed in joining this suit make clear that they were seeking relief under “state . . . law” and the

factual allegations they propose to add are equally pertinent to claims under the FLSA as they

are to claims under the NYLL. Defendants never state in their memorandum of law that

whatever depositions they took of plaintiffs did not cover the new allegations. Nor do

defendants state that they forwent taking depositions because they were unaware that these

plaintiffs would make NYLL claims. A motion to amend in a similar posture was granted in

Williams v. Epic Sec. Corp., 358 F. Supp. 3d 284, 293 (S.D.N.Y. 2019). Thus, the motion to


                                                   5
include the plaintiffs and the new allegations is granted.

         D. Addition of New Defendants

         Plaintiffs request to add as new defendants 200 CPS Investment Corp., Qiang Wu Wang,

Rong Fang Xiao, Ben Shuai Pang, Man Shen Zhang, and Jeff Li. See Proposed FAC at 1-2, 11,

16-19; Pl. Mem. at 7-8.

         This request is denied. We will put aside the fact that the scheduling order set a deadline

of August 1, 2017, for adding new parties or filing an amended complaint. See May 2017

Scheduling Order. The motion fails even under the liberal Rule 15 standard. What is critical is

that plaintiffs admit that they became aware of these new proposed defendants on April 1, 2019,

during the deposition of Zhenqi Xiao. See Deposition Transcript of Zhenqi Xiao, dated April 1,

2019 (Docket # 148-3); see also Pl. Mem. at 7-8. The plaintiffs took no action before the June

17, 2019, discovery deadline expired to include them as parties. Indeed, they did not file this

motion to amend until November 2019. Plaintiffs give no explanation that would excuse this

delay.

         Of equal significance, these proposed new defendants are not before the Court and re-

opening the case to add them would certainly risk a re-do of the entire discovery process

inasmuch as each new defendant would be entitled to obtain discovery from the plaintiffs and

potentially from co-defendants. “[C]ourts in this circuit routinely hold that motions to amend are

untimely when filed after the close of discovery.” Weaver v. Warrington, 2018 WL 5253110, at

*1 (E.D.N.Y. Oct. 22, 2018) (citing cases); accord Bromfield v. Bronx Lebanon Special Care

Ctr., Inc., 2019 WL 1873156, at *3 (S.D.N.Y. Apr. 26, 2019) (denying motion to amend and add

new defendant after discovery had closed where “proposed amendment would require the

reopening of discovery . . . and the re-deposition of plaintiff, the individual defendants and


                                                  6
perhaps other witnesses as well.”); Fabian v. City of N. Y., 2018 WL 2138619, at *11 (S.D.N.Y.

May 9, 2018) (denying leave to amend to add new defendants where motion was made after

close of discovery); Antrobus v. N.Y.C. Dep’t of Sanitation, 2016 WL 5394697, at *11

(E.D.N.Y. Feb. 25, 2016) (“Prejudice is generally found where the motion to amend

comes . . . after many months or years of pre-trial activity” and “adds new parties.”) (internal

quotation marks and citation omitted); Aguilar v. Connecticut, 2013 WL 657648, at *8 (D.

Conn. Feb. 22, 2013) (denying motion to amend where “permit[ting] an amendment at this late

juncture would unduly delay the resolution of this litigation as discovery would have to be

reopened.”), aff’d, 557 F. App’x 71 (2d Cir. 2014); Lyondell-Citgo Ref., LP v. Petroleos De

Venezuela S.A., 2004 WL 2650884, at *1 (S.D.N.Y. Nov. 22, 2004) (“Prejudice may be found,

for example, when the amendment is sought after discovery has been closed.”) (internal citation

omitted); Juncewicz v. Patton, 2002 WL 31654957, at *6 (W.D.N.Y. Oct. 8, 2002) (denying

motion to amend where “plaintiffs offer no adequate justification for waiting two months after

the close of discovery to seek leave to amend.”) (internal citation omitted).

          Contrary to plaintiffs’ erroneous assertion that “discovery in this case has not

concluded,” Pl. Reply at *2,2 discovery indeed closed on June 17, 2019, see May 2019 Order.

While the Court permitted the depositions of several plaintiffs after the close of the discovery

period, see Order to Appear for Depositions, we made very clear that “discovery [was] not

otherwise re-opened,” id.

          In sum, plaintiffs’ request to amend their complaint to add additional defendants is

denied even applying Rule 15(a)(2)’s lenient standard.



          2
              Page numbers identified by “*__” refer to the pagination provided by the Court’s ECF
system.
                                                    7
IV. CONCLUSION

       For the reasons discussed above, plaintiffs' motion to amend (Docket# 148) is granted

except that the motion to add defendants 200 CPS Investment Corp., Qiang Wu Wang, Rong

Fang Xiao, Ben Shuai Pang, Man Shen Zhang, and Jeff Li is denied. Plaintiffs shall file an

amended complaint in conformity with this decision on or before February 7, 2020.

       SO ORDERED

Dated: February 3, 2020
       New York, New York




                                                8
